Citation Nr: 0111992	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1946.  The veteran died in November 1999.  The 
appellant is the veteran's surviving spouse.

The appellant's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.


REMAND

The veteran was granted service connection for a psychiatric 
disorder characterized as schizophrenia and for the residuals 
of malaria shortly after discharge from the service.  Over 
the years, he had various disability evaluations.  In an 
April 1999 rating decision, the RO characterized the 
veteran's psychiatric disorder as a panic and anxiety 
disorder and granted a total disability evaluation effective 
February 26, 1998.

The veteran had a history of heart problems.  In a January 
1946 rating decision, the veteran's mild sinus tachycardia 
was not deemed to be incurred in or aggravated by service.  
The veteran sought service connection for a heart disorder in 
1989, alleging that his psychiatric disorder had caused his 
heart disorder.  The RO advised the veteran by letter that he 
needed to submit a medical opinion showing that his service-
connected schizophrenia had caused his heart disorder.  The 
record is void of a medical opinion regarding the etiology of 
the veteran's heart disorder during his lifetime.

During the course of the veteran's life, he was never found 
to have a service-connected heart disability.  The veteran 
died in November 1999, and his death certificate showed the 
cause of death as dilated cardiomyopathy, with no mention of 
any secondary causes of death.

In December 1999, the appellant filed a claim for dependency 
and indemnity compensation.  She averred that the veteran's 
service-connected psychiatric disorders caused her husband's 
heart disorder and, ultimately, his death.

Also in December 1999, the veteran's treating VA physician 
reported that the veteran had severe cardiomyopathy and 
congestive heart failure as well as a history of anxiety and 
panic attacks.  The VA physician opined that not only did the 
veteran's heart disorders aggravate his anxiety and panic 
disorder, his stress and anxiety contributed to his heart 
disorders.  The basis for the latter opinion was not 
expressed.  The Board also notes that this statement did not 
express an opinion as to whether the service-connected 
psychiatric disability manifestations aggravated nonservice-
connected heart disability so as to constitute a clinically 
significant condition contributing to the veteran's death.

The Board notes that the treatment records are void of any 
evidence of a sudden anxiety and/or panic attack associated 
with a ventricular arrhythmia, either in the past or just 
prior to the veteran's death.  There are, however, no medical 
treatment records associated with the claims folder for the 
period of April 1998 through the date of the veteran's death 
in November 1999.  As such, the findings leading up to the 
veteran's death are unknown.  Consequently, the Board finds 
that this matter must be remanded for further development.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Therefore, this matter is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA providers of medical treatment of 
the veteran for heart disease from April 
1998 through the date of his death.  The 
RO should obtain a copy of all such 
identified treatment reports.  
Appropriate authorization should be 
obtained from the appellant and all 
records should be associated with the 
veteran's claims folder.

2.  The RO should contact Myo Winn, M.D., 
if available, and request the basis for 
the December 1999 opinion that "...stress 
and anxiety also contributed to [the 
veteran's] heart condition."

3.  Following receipt of the above-
described medical records, the veteran's 
claims folder should be referred to the 
Chief of Cardiology at an 
appropriate/convenient VA medical center 
for review.  That physician, or one 
designated by the Chief, is requested to 
review the veteran's claims file and all 
medical records contained therein.  The 
reviewer is then requested to offer an 
opinion, without resort to speculation, 
whether it is at least as likely as not 
that the veteran's psychiatric disability 
caused and/or contributed to his death.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Reconciliation with any 
conflicting medical opinion of record 
should be explained. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until she is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




